DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/12/21 and 1/28/22. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34, 38, 40 – 43, 47, 49 - 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aweya et al. (US Publication 2016/0170440).
Regarding claims 34 and 43, Aweya teaches An apparatus and a method, comprising:
 	receiving at a user equipment a synchronization signal from a base station; (Fig. 9 shows a user equipment (PTP slave; 3) may receive a sync signal from a base station (PTP master; 1); see paragraph 71) and
 	synchronizing clocks between the user equipment and the base station using a combination of sample and sub-sample timing determined based at least in part on the synchronization signal. (i.e. fig. 9 the clocks between the user equipment (PTP slave; 3)  and base station (PTP master; 1) may synchronize clocks based upon PTP sampling in addition to determination of an offset based upon a local oscillator; see paragraphs 72 – 76, 78 - 86)
Regarding claims 52, Aweya teaches an apparatus, comprising: one or more processors; and one or more memories including computer program code, the one or more memories and the computer program code configured, with the one or more processors, to cause the apparatus to at least:
 	transmit towards a user equipment a synchronization signal; (Fig. 9 shows a user equipment (PTP slave; 3) may receive a sync signal from a base station (PTP master; 1); see paragraph 71) and
 	synchronize clocks between the apparatus and the user equipment using a combination of sample and sub-sample timing determined based on at least the synchronization signal. (i.e. fig. 9 the clocks between the user equipment (PTP slave; 3)  and base station (PTP master; 1) may synchronize clocks based upon PTP sampling in addition to determination of an offset based upon a local oscillator; see paragraphs 72 – 76, 78 - 86)
Regarding claims 38 and 47, Aweya teaches the method of claim 34, wherein: the user equipment and the base station are part of a first network; and the method further comprises communicating by the user equipment with a station in a second, different network at least by using the synchronized clock at the user equipment. (i.e. fig. 8 shows a master and multiple slave clients that may communicate across different network branches after synchronization; see paragraphs 70, 71)
Regarding claims 40 and 49, Aweya teaches the method of claim 38, wherein: communicating by the user equipment comprises communicating with the station in the second, different network at least by using the synchronized clock that has been synchronized at both sub-sample level and sample level. (i.e. fig. 8 shows a master and multiple slave clients that may communicate across different network branches after synchronization; see paragraphs 70, 71) after PTP sampling in addition to determination of an offset based upon a local oscillator; see paragraphs 72 – 76, 78 - 86)
Regarding claims 41 and 50, Aweya teaches the method of claim 38, wherein: communicating by the user equipment comprises communicating with the station to synchronize a clock used by the station with clock at the user equipment, using a precision time protocol process. (i.e. fig. 9 shows the synchronization between the slave and the master device utilized a precision time protocol process; see paragraphs 70, 71)
Regarding claims 42 and 51, Aweya teaches the method of claim 34, wherein: the synchronizing clocks using the combination of sample and sub-sample timing comprises synchronizing at a sample level the clock at the user equipment using a precision time protocol process performed between the user equipment and the base station. (i.e. fig. 9 shows the synchronization between the slave and the master device utilized a precision time protocol process; see paragraphs 70, 71)
Allowable Subject Matter
Claims 35 and 44 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 53 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 36 and 45 dependent on allowable claim.
Claims 37 and 46 dependent on allowable claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
May 31, 2022Primary Examiner, Art Unit 2471